Citation Nr: 0827774	
Decision Date: 08/15/08    Archive Date: 08/22/08

DOCKET NO.  05-29 416	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Providence, Rhode Island


THE ISSUE

Entitlement to a rating in excess of 30 percent for post-
traumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Matthew W. Blackwelder, Associate Counsel





INTRODUCTION

The veteran had active military service from October 1966 to 
July 1970.

This appeal comes to the Board of Veterans' Appeals (Board) 
from a December 2004 rating decision.


FINDING OF FACT

The evidence shows that the veteran's PTSD symptomatology is 
mild and has at most a limited social or occupational impact.


CONCLUSION OF LAW

Criteria for a disability rating in excess of 30 percent for 
PTSD have not been met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. §§ 4.1, 4.2, 4.7, 4.130, Diagnostic Code (DC) 9411 
(2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Increased Rating

Disability ratings are determined by applying a schedule of 
ratings that is based on average impairment of earning 
capacity.  Separate diagnostic codes identify the various 
disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Each 
disability must be viewed in relation to its history and the 
limitation of activity imposed by the disabling condition 
should be emphasized. 38 C.F.R. § 4.1.  Examination reports 
are to be interpreted in light of the whole recorded history, 
and each disability must be considered from the point of view 
of the appellant working or seeking work.  38 C.F.R. § 4.2.  
Where there is a question as to which of two disability 
evaluations shall be applied, the higher evaluation is to be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating is to be assigned. 38 C.F.R. § 4.7.

The veteran was granted service connection for PTSD by a 
December 2004 rating decision, and a 30 percent rating was 
assigned under 38 C.F.R. § 4.130, DC 9411.  The veteran 
disagreed with this rating.

In Fenderson v. West, 12 Vet. App. 119, 126 (1999), the Court 
noted a distinction between an appeal involving the veteran's 
disagreement with the initial rating assigned at the time a 
disability is service connected.  Where entitlement to 
compensation already has been established and an increase in 
the disability rating is at issue, it is the present level of 
disability that is of primary concern.  See Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  However, where, as here, 
the question for consideration is propriety of the initial 
evaluations assigned, evaluation of the medical evidence 
since the grant of service connection and consideration of 
the appropriateness of "staged rating" is required.  See 
Fenderson, 12 Vet. App. at 126.  Nevertheless, as discussed 
below, the evidence fails to show such a change in severity 
of the veteran's PTSD related symptomatology during the 
course of his appeal as to warrant the application of staged 
ratings. 

A 30 percent rating is assigned when PTSD causes occupational 
and social impairment with occasional decrease in work 
efficiency and intermittent periods of inability to perform 
occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, or mild memory loss (such 
as forgetting names, directions, recent events).  38 C.F.R. 
§ 4.130, DC 9411.

A 50 percent rating is assigned when PTSD causes occupational 
and social impairment with reduced reliability and 
productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short-term and long-term 
memory (e.g., retention of only highly learned material, 
forgetting to complete tasks); impaired judgment; impaired 
abstract thinking; disturbances of motivation and mood; or 
difficulty in establishing and maintaining effective work and 
social relationships.  Id.

The veteran underwent a VA examination in August 2004 at 
which he indicated that he had been in six long-term 
relationship over his lifetime and was currently seeing 
someone casually.  After leaving the military, the veteran 
indicated that he had a positive employment history as a 
house builder and salesperson, reporting that he had worked 
as a salesman for a company since 1978.  The veteran also 
served as a caretaker for his building.  The veteran 
indicated that he spent a lot of time doing outdoor 
activities such as canoeing.  The veteran also related that 
he enjoyed reading and chatting with friends, and he was 
involved in rehabilitating a local theater.  The veteran even 
stated that perhaps he had too many friends, indicating that 
it was hard to keep up with his social life.  He indicated 
that he enjoyed going out to eat with others and doing other 
group activities.  On examination the veteran had good 
hygiene and made good eye contact.  The veteran was alert and 
oriented to person, place, and time.  There was no delusional 
material or psychotic processes noted, and the veteran denied 
having nightmares or hypervigilance.  He did cite some rage 
symptoms.  The examiner diagnosed the veteran with mild PTSD 
and assigned a Global Assessment of Functioning (GAF) score 
of 70.  The examiner added that the veteran had PTSD at a 
very mild level that caused no discernable impairments in 
occupational or social functioning.

A GAF score between 61 and 70 is assigned when an individual 
presents either some mild symptoms (e.g., depressed mood and 
mild insomnia); or some difficulty in social, occupational or 
school functioning (e.g., occasional truancy, or theft within 
the household), but generally functioning pretty well, has 
some meaningful interpersonal relationships.

In July 2005, a counselor from the Vet Center indicated that 
the veteran initially began receiving treatment in April 2003 
when he presented with symptoms of depression.  However, the 
doctor indicated it was unclear if the depression had been 
the result of the recent death of the veteran's mother.  The 
veteran was noted to be vague about his problems even saying 
that he did not have any.  The doctor indicated that the 
veteran was having difficulty maintaining a productive work 
schedule, noting that he was hypervigilant about his 
surroundings and he had trouble sustaining close 
relationships.  The veteran was noted to be distrustful of 
the government and he appeared to have memory and 
concentration difficulties.

Treatment records were submitted covering treatment from 2003 
to 2007.  These records indicated that the veteran continued 
to work, with good success at times.  The veteran was also 
noted to be involved in community activities and in rowing.  
He also reported having many good friends, and the veteran 
traveled at least once to Seattle to visit friends and to 
Iceland with a friend's family.

A therapist who grew up with the veteran wrote a letter in 
February 2008 indicating that the veteran was experiencing an 
increase in his PTSD symptoms in that he had a shorter fuse, 
would slam doors, and felt edgy and more reckless.

In February 2008, the veteran also underwent a second VA 
examination at which no evidence of suicidal or homicidal 
ideations was noted, and there was no indication of any panic 
attacks.  The veteran had good impulse control with no 
episodes of violence or inappropriate behavior.  The veteran 
was able to maintain personal hygiene and he had no problem 
with the activities of daily living.  The veteran reported 
that he had trouble sleeping and remained hypervigilant.  The 
examiner noted that the veteran continued to show low levels 
of panic and depression, but the examiner also noted that the 
veteran retained employment, hobbies, and social contacts.  
The examiner assigned a GAF score of 61.  The veteran was 
noted to have been self-employed for 30 years with some 
degree of success and had many social contacts (although no 
close ones).  The examiner found that the veteran's PTSD 
symptomatology did not impair his judgment, thinking, or 
work; although it did impact his family relationship as the 
veteran was noted to maintain his distance and had little 
contact with his family; and it impacted his mood as the 
veteran was often angry about his Vietnam experiences.

Another friend of the veteran wrote a letter in March 2008 
indicating that the veteran had become increasingly 
hypervigilant and short tempered and he had become less able 
to tolerate crowds.  She also worried that the veteran's PTSD 
was impairing his employment as the veteran had to vacate his 
office space after many years which she attributed to the 
veteran's unwillingness to contact his landlord.

While the evidence shows that the veteran's PTSD related 
symptomatology may have increased slightly through the course 
of his appeal, as evidenced by the decline in GAF scores from 
70 to 61, and based on the two letters from the veteran's 
friends; the evidence continues to show only mild symptoms of 
PTSD.  (It is noted that GAF scores of 70 and 61 are both 
assigned for mild symptomatology).  The veteran has continued 
to work at the same job for 30 years and he has reported 
having an extensive network of friends.  The veteran's speech 
was consistently normal, and he has denied having any panic 
attacks.  His judgment was routinely found to be good, and he 
has not demonstrated any difficulty in either establishing or 
maintaining effective work and social relationships.  As 
such, the evidence fails to show that the veteran's PTSD 
related symptomatology is of such severity so as to warrant a 
50 percent rating; and his claim is therefore denied.

II.  Duties to Notify and Assist 

Under applicable criteria, VA has certain notice and 
assistance obligations to claimants.  See 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a).  
 
Notice must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits and must:  (1) inform the claimant 
about the information and evidence not of record that is 
necessary to substantiate the claim; (2) inform the claimant 
about the information and evidence that VA will seek to 
provide; and (3) inform the claimant about the information 
and evidence the claimant is expected to provide.  Pelegrini 
v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  
With respect to service connection claims, a section 5103(a) 
notice should also advise a claimant of the criteria for 
establishing a disability rating and effective date of award.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006).  

In the present case, required notice was completed by a 
letter dated in August 2004, which informed the veteran of 
all the elements required by the Pelegrini II Court as stated 
above.  

VA treatment records have been obtained.  The veteran was 
also provided with several VA examinations (the reports of 
which have been associated with the claims file).  
Additionally, the veteran was offered the opportunity to 
testify at a hearing before the Board, but he declined.

VA has satisfied its duties to notify and assist, and 
additional development efforts would serve no useful purpose.  
See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  In light of 
the denial of the veteran's claim, no disability rating or 
effective date will be assigned, so there can be no 
possibility of any prejudice to the veteran under the holding 
in Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Because 
VA's duties to notify and assist have been met, there is no 
prejudice to the veteran in adjudicating this appeal.


ORDER

A rating in excess of 30 percent for PTSD is denied.


____________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


